VAN ORSDEL, Associate Justice.
This appeal is from a judgment of the Supreme Court of the District of Columbia upon a directed verdict lor the defendant. The action is for damages by appellant, plaintiff below, against defendant, a duly licensed and practicing physician in the District of Columbia, for negligence in the treatment, care, and attendance of the plaintiff at the time of childbirth.
It appears that defendant bad been engaged to treat the plaintiff prior to and at the time in question; that be had ordered her to a hospital, where he visited her about 10:30 p. m. on the date in question, shortly after *876plaintiff had arrived at‘the hospital. After an examination of the plaintiff, he arrived .at the conclusion that the birth would in all probability not occur before the following day. He left the hospital with strict instructions to the nurse and attendants that, if a changed condition occurred, to telephone him ,at once. He arrived home about 11:30, left his ear in front of his house, and held himself in readiness in the event of a call. When the call came shortly after midnight) he responded and was at the hospital within about ten minutes. When he arrived, the birth was about completed, but he assisted in its completion.
He attended her while in the hospital, and at the usual time granted' her permission to return to" her home, the. child being in a healthy condition; The testimony of the plaintiff is that later, on she developed womb trouble which has disabled her from the performance of-her usual duties, and whieh she alléges was caused'by the negligence of the ■defendant in not being present'and attending her during the entire birth period,' as he had contracted and agreed to be.' '
A review of the evidence* fails-to disclose any .testimony to the effect that the absence 'of the doctor from the hospital was the proximate cause of the trouble complained of. .While there is testimony that her condition ¡may_ have been caused by the childbirth, yet there is no evidence that, had defendant been present and exereised reasonable professional skill, the result would or could have been' different. '• For this failure in the testimony to 'Establish a case of'negligence, we think the court was justified in directing a'Verdiet.
The judgment is affirmed, with costs.